Title: Academy of Natural Sciences of Philadelphia: TJ’s membership certificate, 1 Jan. 1823, 1 January 1823
From: Academy of Natural Sciences of Philadelphia
To: 


                        
                        
                    The ACADEMY ofNatural SciencesOF PHILADELPHIAHAVE ELECTEDThomas Jeffersona Correspondent of theirASSOCIATIONthis Twenty Seventh day ofJanuary 1818Wm Maclure, PresidentReuben Haines, Corresponding Zaccheus CollinsSecretaryVice PresidentsWillm H. Keating RecordingGeorge OrdSigned and Sealed January 1st 1823.